Citation Nr: 0124259	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  95-35 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for kyphosis of the 
dorsal spine on direct basis and secondary bases or as due to 
an undiagnosed illness.  

2.  Entitlement to service connection for a right knee 
disability on a direct basis or due to an undiagnosed 
illness.  

3.  Entitlement to service connection for a right shoulder 
disability on a direct basis or due to an undiagnosed 
illness.  

4.  Entitlement to service connection for right lateral 
cutaneous femoral neuropathy on a direct basis or due to an 
undiagnosed illness.  

5.  Entitlement to service connection for chronic fatigue 
syndrome due to an undiagnosed illness.

6.  Entitlement to service connection for a benign prostatic 
hypertrophy on a direct basis or due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served with the Army National Guard of Alabama 
from November 1957 to September 1994.  This service involved 
periods of active duty for training, including from July 1958 
to December 1958.  The veteran also served on active military 
duty from October 1961 to August 1962 and from February 1991 
to October 1991, to include service in Southwest Asia from 
February 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

This case was remanded by the Board to the RO in February 
1998 for additional development.  In May 1999, a hearing was 
conducted before a hearing officer at the RO.  At that time 
the veteran testified that he was withdrawing the issue of 
benign prostatic hypertrophy from appellate consideration.  
In May 1999, the veteran submitted a signed statement in 
which he withdrew from appellate review the issues of 
entitlement to service connection for a left shoulder 
disability, kidney stones, and peptic ulcer disease, to 
include gastroesophageal reflux disease and hiatal hernia.  
Accordingly, these issues are not before the Board for 
appellate consideration.  

By an April 2000 rating action, the RO in part granted 
service connection for hemorrhoids rated as non-compensable, 
coronary artery disease rated at 30%, and COPD rated at 10% 
from November 1991 and 30% effective from May 1994.  In a 
statement received at the RO in June 2000, the veteran 
expressed disagreement with the ratings assigned to these 
disabilities.  In May 2001, the RO issued a statement of the 
case regarding these increased rating claims.  The veteran 
did not perfect an appeal of these issues. 

The Board construes the evidence as raising the issues of 
service connection for lumbosacral strain on direct and 
secondary bases and sleep disturbances due to an undiagnosed 
illness.  These issues have not been developed for appellate 
consideration and are referred to the RO for appropriate 
action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand of the case is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA or the implementing regulations, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

The veteran is primarily asserting that the disabilities in 
issue are related to his second period of active duty from 
February to October 1991, which included service in Persian 
Gulf. 

The pertinent regulation provides that VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:  (i)  became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001, and (ii)  by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2000).  
See also, 38 U.S.C.A. § 1117 (West 1991 & Supp. 2001).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1) (2001).  The Southwest Asia theater 
of operations includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2) 
(2001).  

For the purposes of this section, the term "objective 
indications of chronic disability" includes both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2001).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to:  fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  

Also for purposes of this section, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2001).  

Of record is a decision by the Social Security Administration 
(SSA) which determined that the veteran had been disabled 
since 1995.  These records on which the decision was based 
are not on file.  In conjunction with the February 1998 Board 
Remand VA examinations were conducted in March 1998.  An 
examination of the joints revealed diagnoses of right 
shoulder pain and degenerative joint disease of the right 
knee with subluxation.  However, the examiner did not 
indicate whether the right shoulder pain was due to an 
undiagnosed illness or whether the and degenerative joint 
disease of the right knee with subluxation originated in or 
was aggravated by the veteran's second period of active duty 
as requested in the Remand.  A VA examination also showed no 
kyphosis of the dorsal spine.  Subsequently received was a 
July 2001 statement from the veteran's treating physician 
which indicated that the veteran had a mild kyphosis and 
right shoulder impingement syndrome.  

A March 1998 VA neurological examination revealed a diagnosis 
of right lateral femoral cutaneous sensory neuropathy.  
However, the examiner did not express an opinion as to 
whether such a condition represented a disability resulting 
from, or aggravated by, the veteran's Persian Gulf service.

In July 1997, the veteran was accorded a polysomnogram to 
rule out sleep apnea because of chronic fatigue.  Following 
the study and a review of the evaluation results, the 
examining physician concluded that the test indicated that 
the veteran has problems with sleeping.  A sleep analysis, 
conducted in March 2000, revealed an impression of periodic 
limb movements of sleep.  However, there is no opinion as to 
whether it is related to Persian Gulf service.  

During the May 1999 hearing at the RO, the veteran testified 
that he was withdrawing the issues of entitlement to service 
connection for a left shoulder disability, kidney stones, and 
peptic ulcer disease, to include gastroesophageal reflux 
disease and hiatal hernia and benign prostatic hypertrophy 
from appellate consideration.  In May 1999, the veteran 
submitted a signed statement in which he withdrew several 
issues from appellate review.  He did not reference the 
benign prostatic hypertrophy.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a), are fully complied 
with and satisfied.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private medical records pertaining to the 
disabilities in issue, to include the 
copies of actual records of treatment 
Dr. C. L. B.  The RO should request the 
veteran to indicate in writing whether he 
is withdrawing the issue of service 
connection for benign prostatic 
hypertrophy from appellate review.

3.  The RO should take the appropriate 
action in order to obtain a copy of the 
evidence on which the SSA decision 
awarding disability benefits was based. 

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
disabilities or joint symptoms involving 
the dorsal spine, right shoulder and 
right knee. The claims folder and a copy 
of this REMAND shall be made available to 
the examiner prior to the examinations.  
All indicated special studies should be 
accomplished.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
provide an opinion as to whether or not 
there are any clinical, objective 
indications of the claimed symptoms, and 
if yes, whether the symptoms are chronic.  
For each and every symptom reported by 
the veteran, the examiner should provide 
an opinion as to whether the symptom is 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings.  If 
yes, the examiner should identify the 
diagnosed disorder and explain the basis 
for the diagnosis.  If the symptom is not 
due to a known diagnosis, the examiner 
should so indicate.

With respect to any joint disorder 
diagnosed, that is attributable to a 
"known" clinical diagnosis, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the disorder is related to the 
appellant's active military service, 
particularly his second period of active 
duty.  

With regard to the veteran's dorsal 
spine, if it is determined that the 
symptoms are attributable to a "known" 
clinical diagnosis, the examiner is 
requested to express an opinion as to 
whether it is as likely as not that any 
diagnosed dorsal spine disorder is 
related to the veteran's periods of 
active duty or was caused or is 
aggravated, by the service-connected 
residuals of the compression fracture of 
the sixth thoracic vertebrae.  Allen 
v. Brown, 7 Vet.App. 439 (1995).  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

5.  A VA examination should be conducted 
by a neurologist in order to determine the 
nature, severity, and etiology of right 
lateral cutaneous femoral nerve 
neuropathy.  The claims folder and a copy 
of this REMAND shall be made available to 
the examiner prior to the examinations.  
All indicated special studies should be 
accomplished.  

If right lateral cutaneous femoral nerve 
neuropathy is diagnosed it is requested 
that the examiner provide an opinion as 
to whether this is an acquired chronic 
disability or a symptom which is not 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings.  If it 
is a symptom, which is not due to a known 
diagnosis, the examiner should so 
indicate.  

If it is a symptom, which is attributable 
to a "known" clinical diagnosis, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that the disorder is related to the 
appellant's active military service, to 
particularly his second period of active 
duty. 
A complete rational for any opinion 
expressed should be included in the 
examination report.

6.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature, severity, and 
etiology of the claimed fatigue.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.  

The examiner should be requested to 
provide an opinion as to whether or not 
there are any clinical, objective 
indications of the claimed fatigue.  If 
such objective evidence is present, the 
examiner should provide an opinion as to 
whether the fatigue is attributable to a 
"known" clinical diagnosis, in light of 
the medical history and examination 
findings or is the result of an 
undiagnosed illness due to service in the 
Persian Gulf.  

If the fatigue is attributable to a 
"known" clinical diagnosis, the examiner 
should identify the diagnosed disorder and 
indicate whether it is as likely as not 
that the disability is related to his 
military service, particularly his second 
period of active duty.  A complete 
rational for any opinion expressed should 
be included in the examination report.

7.  The RO should then re-adjudicate the 
issues in appellate status.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations and a 
discussion of all relevant evidence 
received since the last SSOC was furnished 
in May 2001.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




